Citation Nr: 1529800	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  11-31 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for diabetes mellitus, type 2.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2004 and September 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran sought service connection for his low back disability in 1990.  That claim was denied in an October 1990 rating decision.  An effort to reopen that claim was denied in an October 1999 Board decision.  In April 2004, the Veteran filed another claim to reopen in April 2004.  That claim was denied in the September 2004 rating decision.  While the Veteran timely filed a notice of disagreement (NOD) in March 2005, a statement of the case (SOC) was never sent out under that claim.  It is therefore that NOD, and the September 2004 rating decision, that remain pending.  See Hamilton v. Brown, 4 Vet. App. 528, 537 (1993) aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (stating that no subsequent NOD may be found as to a claim with respect to the denial of which the NOD has been filed unless (a) the NOD has been withdrawn; or (b) the appeal has been closed by the RO due to the claimant's failure to file a timely 1-9 after issuance of the SOC (that is, the RO decision becomes final); or (c) the full benefits sought on appeal have been granted by the RO; or (d) a final appellate decision has been issued by the Board.)  A SOC on the issue of new and material evidence was issued in November 2011, and that issue was properly before the Board.  By decision below, the Board is reopening the Veteran's claim.

The Veteran filed his claim in January 2004, and it was denied via rating decisions issued in April 2004 and September 2004.  The March 2005 NOD, discussed above, also objected to the denial of that claim.  Therefore, while the RO framed the issue before VA in its February 2011 rating decision as whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for diabetes, the correct issue is the Veteran's entitlement to service connection for diabetes.  However, the November 2011 SOC was adequate as to this issue, inasmuch as it reopened the Veteran's claim and considered service connection on the merits.  

A videoconference hearing was held with the Veteran in February 2015.  A transcript has been associated with his claims file

By the decision below, the Board is reopening the claim of service connection for a low back disability because new and material evidence has been submitted.  The underlying issue of entitlement to service connection is addressed in the remand that follows the decision. 


FINDINGS OF FACT

1.  An October 1999 Board decision declined to reopen a claim of entitlement to service connection for a low back disorder.  

2.  The evidence submitted since the October 1999 Board decision is neither cumulative nor redundant of the record at the time of the prior final denial, and it raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability. 

3.  Diabetes did not have its clinical onset in service and is not otherwise related to active duty; diabetes was not exhibited within the first post service year.  



CONCLUSIONS OF LAW

1. The October 1999 Board decision that denied the Veteran's claim of entitlement to service connection for a low back disorder is final. 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).

2. New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a low back disability been received; the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  Diabetes was not incurred in or aggravated by active service and may not be presumed to have been incurred or aggravated therein. 38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Claim to Reopen

In an October 1999 decision, the Board declined to reopen a previously denied claim of service connection for a low back disorder.

Generally, a claim that has been denied in a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104(b).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran's claim of service connection for a low back disorder was not reopened by the Board in October 1999 because the Veteran had not provided evidence that his disability was related to service.  However, the Veteran has provided an April 2013 note from Dr. D.C., which stated that the Veteran's degenerative disc disease and osteoarthritis are likely related to work/service performed in the military.  This is new evidence that is also material, inasmuch as it shows that a nexus exists between his current disability and his military service, 

New and material evidence having been received, reopening of the claim for service connection for a low back disability is granted.  

B.  Entitlement to Service Connection for Diabetes

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The RO sent a letter to the Veteran in September 2009, prior to the initial adjudication of his claim.  While the letter viewed the issue as a request to reopen a previously denied claim, it notified the Veteran what the evidence must show for service connection, what evidence VA is responsible for acquiring, and how VA determines disability ratings and effective dates.  Therefore, the Veteran had proper notice in satisfaction of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All pertinent, identified medical records have been obtained and considered.  Specifically, private treatment records and records from VA have been obtained.  In particular, the Board notes that at his hearing, the Veteran stated that there were no outstanding records.  See transcript at p. 14.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  A VA examination or opinion was not obtained in this case, and it is not necessary.  

A medical examination or opinion is required for a service connection claim when there is: (1) competent evidence of a current disability, or persistent or recurrent symptoms of disability; (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation; (3) an indication that the current disability may be associated with the in-service event, or to another service-connected disability; and (4) insufficient competent medical evidence to adjudicate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

The requirement of an "indication" that the claimed disability "may be associated" with the in-service injury is a "low threshold."  Types of such evidence include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. at 83; Haas v. Shinseki, 22 Vet. App. 385, 388-89 (2009).  The evidence of a link between the current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Here, there is no evidence establishing an in-service event, injury or disease, or that diabetes manifested in accordance with presumptive service connection regulations, and there is no indication that the current disability may be associated with the in-service event.  As discussed below, the Veteran has been inconsistent as to when he was diagnosed with diabetes.  The Veteran testified at his Board hearing that in service he had symptoms of what he thought was diabetes, and that in 1982 he went to see a doctor who gave him an injection, and, while the Veteran didn't know what was in the injection, the symptoms went away immediately.  However, the Veteran conceded that a doctor never told him that he had diabetes, and only that he should keep exercising.  The Veteran also testified that when he was diagnosed with diabetes in 1995, he had the same symptoms that he had in the military.  However, the Veteran has stated elsewhere, as discussed below, that his diabetes was diagnosed in 1979 and 1982.  The Board does not find these statements credible.  In addition, the Veteran testified that a former physician, Dr. M.S., told him that his diabetes started on active duty.  While the Veteran is competent to report his medical history, Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), the Board does not find this credible due to the inconsistencies in statements over the years concerning the origin of the diabetes.  He also did not provide a statement from Dr. M.S., although he stated that he would at his hearing.  Therefore, an examination is not necessary to satisfy the VA's duty to assist.  

The Veteran had an opportunity to provide additional information or evidence, and he filed statements and provided testimony in support of his claim.  There is no indication of available, pertinent outstanding evidence.

When determining service connection, all theories of entitlement-direct, presumptive and secondary-must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Diabetes mellitus will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

If chronicity (i.e., permanency) of disease or injury in service is not shown, or is legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b). 

Records provided by the Veteran show that he has a current diabetes diagnosis.  He therefore has a current disability.  However, he cannot show an incident in service, or show that diabetes manifested to a compensable degree within one year of his separation from service.  

As noted above, the Veteran testified at his Board hearing that he had symptoms of what he thought was diabetes in 1982 or 1984, that he received an injection of unknown contents, and that the symptoms immediately went away.  The Veteran stated that he thinks the diabetes symptoms that he had when diagnosed in 1995 were as same as the symptoms in service.  However, the Veteran conceded at the hearing that he was not told in service that he had diabetes, and only that he should exercise.  

In short, there is no credible evidence of a diabetic incident in service, or that diabetes manifested within one year.  By his own words, the Veteran admits that he was not told that he had diabetes in service.  The Veteran's statements regarding his receiving an injection in service for diabetes mellitus are also not convincing as the Veteran has conceded that he was not diagnosed with diabetes mellitus during active duty.  While the absence of evidence documenting treatment in service cannot alone be the grounds for finding against a veteran, here, the Veteran's service treatment records show that he received treatment throughout service for a multitude of maladies, including an ankle injury, conjunctivitis, dizziness, a sore throat, a right hand injury, a corn on his foot, a sinus infection, and a rash.  The Veteran was not a stranger to military medical system, and there is no report of complaints related to diabetes mellitus or reference to an injection for its treatment.  The Veteran also testified that the symptoms from 1995 that matched the purported diabetic incident or incidents included urination and vision difficulties.  However, the Veteran denied having or having had frequent or painful urination, bed wetting, and sugar or albumin in urine in his separation medical history.  He also stated that he had vision in both eyes.  There was no mention of diabetes in this medical history, or in his separation examination.  The urinalysis at service discharge was negative for pathology.  

The Veteran has been inconsistent about when his diabetes was diagnosed.  He testified before the Board that he was diagnosed in 1995.  However, in VA treatment records contained in the Virtual VA system, the Veteran stated that the diagnosis occurred in 1982, see diabetic risk assessment screening record of January 27, 2012, and in 1979.  See diabetology consult record of January 15, 2009.  He is not a reliable historian.  He filed compensation claims in 1990 and 1997 and did not mention diabetes mellitus.  It seems likely that if he had this disease that he thought was related to service, he would have mentioned this in earlier compensation claims.  

As discussed above, the Veteran did testify before the Board that a former physician, Dr. M.S., told him that his diabetes started on active duty.  While the Veteran is competent to report his medical history, Barr, 21 Vet. App. at 312, the Board does not it credible as the Veteran has not been shown to be a reliable historian.  He did not provide a statement from Dr. M.S., although he stated that he would at his hearing.  

Accordingly, with no credible evidence of an incident in service or manifestation of diabetes within one year thereof, service connection is not warranted.  


ORDER

New and material evidence having been submitted, the claim of service connection for a low back disability is reopened.  To this extent, the claim is allowed.

Service connection for diabetes mellitus, type 2, is denied.  


REMAND

The Veteran asserts that his back disability is due to a shortening of his leg in service.  An x-ray taken in service showed that his left leg was 35 millimeters shorter, and it was noted in records that this was the cause of his back pain.  The Veteran received a VA examination in November 2011.  The examiner, a nurse practitioner, stated that the Veteran's records show that the latter began receiving treatment for back pain in December 1983, and that the pain was thought to be due to the leg length discrepancy.  The examiner concluded that the veteran had a pre-existing congenital condition of leg length difference leading to back pain in service, with no further sequelae or complications.  

Service treatment records from March 1984 note that the Veteran had been having intermittent back pain for the past three years; the pain, despite what the examiner stated, did not begin in December 1983.  While back pain was elicited in service, there were no diagnoses of degenerative changes in the spine during active duty.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an orthopedic physician to determine whether any current low back disability was incurred or aggravated in service.  All indicated tests and studies should be conducted.  The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner shall answer all of the following: 

For each current low back disability exhibited, is it at least as likely as not (50 percent probability or more) that it had its onset in service or is otherwise the result of a disease or injury in service?

In answering the above question, the examiner must specifically acknowledge and discuss any low back complaints in service and injuries since service, to include the Veteran's reported motor vehicle accident and workplace injuries.  

A clear rationale for the opinion must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Both medical evidence and lay evidence should be considered, to include the Veteran's testimony before the Board.  If any opinion cannot be provided without resorting to speculation, the examiner should so state and explain why such an opinion would be speculative.  

2.  Upon completion of the above-requested development and any other development deemed appropriate, readjudicate the issue of service connection.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


